Citation Nr: 0522780	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  95-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
postoperative residuals of multiple fractures of the left 
foot, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
burr holes with loss of part of the skull, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
evaluation for the residuals of fractures of the left fourth 
and fifth ribs.

4.  Entitlement to an increased (compensable) disability 
evaluation for the residuals of a fractured nose.

5.  Entitlement to an increased (compensable) disability 
evaluation for a tracheostomy scar.

6.  Entitlement to an increased (compensable) disability 
evaluation for left knee and leg scars.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from August 1962 to 
January 1965.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) for further development and readjudication.  
After the completion of the requested development, a 
supplemental statement of the case was issued in January 2005 
and the case was returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

In March 2005, additional medical evidence in the form of VA 
outpatient treatment records, were associated with the claims 
file.  Contained within these medical records was medical 
evidence that is pertinent to an assessment of the severity 
of the veteran's disabilities at issue.  In April 2005, the 
veteran's service representative submitted an informal 
hearing presentation in which it was noted that the veteran 
had not waived initial RO or AMC review of the evidence, and 
argued that that this evidence must first be considered by 
the AMC prior to a Board final decision.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2004).  Given that the additional medical evidence must be 
considered to be additional pertinent evidence, it is 
incumbent upon the RO through the AMC to review the evidence 
and issue an appropriate supplemental statement of the case.  

The Board notes that the recently submitted VA outpatient 
treatment records are from the Albany VA Medical Center and 
are dated through April 2004.  The Board finds that this 
evidence is indicative of the fact that the veteran is 
receiving ongoing treatment for the disabilities at issue at 
that facility.  The Board finds that it would be essential to 
the development of the veteran's claims to obtain all of his 
most recent treatment records, in addition to the treatment 
records recently submitted.  38 U.S.C.A. § 5103 (West 2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 


38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After obtaining all necessary 
authorizations and releases, the AMC 
should attempt to obtain copies of the 
veteran's treatment records from the 
Albany, New York VA Medical Center dated 
from April 2004 to the present.  All 
records obtained should be associated 
with the claims file.

3.  The AMC should then conduct any 
necessary development deemed warranted, 
followed by the readjudication of the 
veteran's claims of entitlement to 
increased evaluations.  

If any benefits requested on appeal are not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence (including that recently 
submitted) and applicable law and regulations pertinent to 
the claims currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 


remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

